F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 6 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    HAROLD COLBERT,

                Plaintiff-Appellant,

    v.                                                   No. 03-6128
                                                   (D.C. No. 01-CV-1766-R)
    JO ANNE B. BARNHART,                                 (W.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before McCONNELL , ANDERSON , and BALDOCK , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Harold Colbert appeals from the        district court ’s affirmance of the

decision of the Social Security Administration denying disability benefits for his

claimed pain in his back, hips, and knees; swelling in his legs; high blood

pressure; hearing loss; and nervousness. “Our review is limited to determining

whether the agency’s findings are supported by substantial evidence and whether

the correct legal standards were applied.”     Rutledge v. Apfel , 230 F.3d 1172, 1174

(10th Cir. 2000). In light of these standards, and after a thorough review of the

record on appeal, we affirm.

       In order to determine whether a claimant is disabled under the Social

Security Act, the agency applies a five-step process.        See 20 C.F.R. § 404.1520;

Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing steps in

detail). Here, the administrative law judge (ALJ) reached step five, where the

burden is on the agency to show that claimant retains the RFC to perform work

that exists in the national economy.    See Miller v. Chater , 99 F.3d 972, 975 (10th

Cir. 1996).

       Following a hearing, the ALJ determined          that Mr. Colbert was severely

impaired by osteoarthritis of the hips and knees and also by a sensorineural

hearing loss, that his conditions do not meet or equal a listed impairment, and

that Mr. Colbert could not perform his past relevant work as a warehouseman.

Finally, the ALJ concluded that Mr. Colbert        retained the residual functional


                                             -2-
capacity to perform a limited range of light work, with nonexertional limitations

as to concentration, climbing, kneeling, crouching, and working in exposure to

heights or noise. Given these limitations, and based on testimony from a

vocational expert, the ALJ concluded that Mr. Colbert could perform several jobs

which exist in significant numbers in the national economy. Consequently, the

ALJ determined that Mr. Colbert was not disabled as defined in the Social

Security Act and regulations.

       On appeal, Mr. Colbert’s main contention is that the ALJ committed legal

error in failing to discuss the medical evidence as required by     Clifton v. Chater ,

79 F.3d 1007 (10th Cir. 1996). Under       Clifton , “[ t]he record must demonstrate

that the ALJ considered all of the evidence,” and the ALJ must “‘discuss[] the

evidence supporting his decision, . . . the uncontroverted evidence he chooses not

to rely upon, [and] significantly probative evidence he rejects.”     Id. at 1009-10.

The ALJ, however, need not discuss every piece of evidence.         Id.

       Contrary to Mr. Colbert’s contentions, the ALJ’s discussion of the medical

evidence is legally sufficient. Though the decision is terse, it demonstrates a

meaningful analysis of the full medical record and Mr. Colbert’s testimony. In

the decision, the ALJ recognizes Mr. Colbert’s medically determinable

impairments. He notes that Mr. Colbert suffers from high blood pressure but

finds that this condition does not restrict his ability to work. He further


                                             -3-
comments that “[t]here is no objective evidence of any medically determinable

back condition.” Aplt’s App., Vol. 2 at 17.

      The decision cites to the exhibits which the ALJ accorded “significant

weight,” as providing the “best evidence of [claimant’s] medical condition,” and

states that “there is no substantial evidence . . . contrary” to the listed exhibits.

Id. The specified exhibits included the records of treating physicians and a

consulting physician.   See id. at 91-116 (Ex. 1F, medical records from treating

ear, nose, and throat specialist Dale B. Smith, D.O.); 117-27 (Ex. 2F, outpatient

records from Duncan Regional Hospital); 141-44 (Ex. 4F, medical records from

treating orthopedist Thomas J. Eiser, M.D.); and 145-150 (Ex. 5F, consultative

medical evaluation of internist David Seitsinger, D.O.).

      Our review of the record bears out the ALJ’s conclusion that there is no

significant conflict in the evidence: the medical records of treating physicians

and consultants demonstrate remarkable agreement. Notwithstanding

Mr. Colbert’s hyperbole concerning treating physicians’ statements about his

weight, his eventual need for joint replacement surgery, and the need to avoid

running or jogging, the ALJ did not reject any “significantly probative evidence,”

Clifton , 79 F.3d at 1010. Accordingly, there was no such evidence to be

discussed. Id.




                                           -4-
      With this consistent evidence as a base, the ALJ adequately explained his

determination that Mr. Colbert’s osteoarthritis does not meet the “objective

findings or loss of function” required to meet the applicable Listing 1.03,

concerning arthritis of a major weight-bearing joint. Aplt.’s App., Vol. 2 at 18.

Similarly, the ALJ adequately explained his reasons for not fully crediting

Mr. Colbert’s own description of his condition. He stated that Mr. Colbert’s

testimony was undercut by a number of considerations, including his medical

history and his account of a daily walk and swim.     Id. at 19.

      Although Mr. Colbert couches his argument as a question of law, he is

essentially asking us to reweigh the evidence. Of course, we cannot do this.     See

Kelley v. Chater , 62 F.3d 335, 337 (10th Cir. 1995). We conclude that the agency

applied the correct legal standards and that substantial evidence supports the

agency’s decision. In light of this conclusion, we need not address Mr. Colbert’s

complaints about the district court ’s decision or analysis. The judgment of the

district court is AFFIRMED.



                                                       Entered for the Court



                                                       Bobby R. Baldock
                                                       Circuit Judge



                                           -5-